IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 MICHAEL JOHN PISANCHYN, JR.,                    : No. 132 MM 2020
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 THE DISCIPLINARY BOARD OF                       :
 PENNSYLVANIA AND OFFICE OF                      :
 DISCIPLINARY COUNSEL,                           :
                                                 :
                     Respondent                  :


                                        ORDER


PER CURIAM
      AND NOW, this 3rd day of November, 2020, the Petition for Review and

Application for Leave to File Reply Brief are DENIED.



      Justice Wecht did not participate in the consideration or decision of this matter.